ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
L-3 Communications Link                    )      ASBCA No. 59198
 Simulation & Training                     )
                                           )
Under Contract Nos. W900KK-09-D-0387       )
                    N 613 39-00-C-0002     )
                    N61339-0l-D-0722       )
                    N61339-03-D-0014       )

APPEARANCES FOR THE APPELLANT:                    W. Jay DeVecchio, Esq.
                                                  Edward Jackson, Esq.
                                                   Jenner & Block LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  Kyle E. Chadwick, Esq.
                                                   Trial Attorney

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 6 June 2014




                                            ~#=Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59198, Appeal ofL-3 Communications
Link Simulation & Training, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2